                    Case 1:16-cv-02248-DCF Document 59 Filed 02/05/19 Page 1 of 1

      ANDERSON KILL                P.C.
                                                                       Attorneys and Counselors at Law

      1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
      www.andersonkill.com
                                                                                              Elliot J. Coz
                                                                                     ecoz@andersonkill.com
                                                                                              212-278-1080


      Via ECF                                                                       February 5, 2019

      Honorable Debra Freeman
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street, Courtroom 17A
      New York, New York 10007

                        Re:   Carlos M. Salas eta/. v. Peter Salas eta/.
                              Case No. 16-cv-02248

      Dear Magistrate Judge Freeman:

            Our firm represents Plaintiffs Carlos M. Salas and Ada Cristina Salas in the
      above-referenced matter and writes in opposition to the letter from Defendants' counsel
      dated February 1, 2019 requesting a 14-day extension to February 22, 2019 to file
      Defendants' response to Plaintiffs' Proposed Findings of Fact and Conclusions of Law.

              Plaintiffs' Proposed Findings of Fact are based on the trial record, and at this
      post-trial stage, Defendants' counsel should be familiar with the facts set forth therein.
      Furthermore, Defendants' response is not an opportunity for Defendants to reargue their
      position or to proffer new arguments, but to address new issues that have been raised
      by Plaintiffs. In that regard, Defendants' counsel has not pointed to any in his letter.
      Defendants' counsel has not provided any significant reason why he requires a month
      to submit Defendants' response.

            Based on the foregoing, Plaintiffs respectfully request that the Court deny
      Defendants' application for an extension of time to file their response to Plaintiffs'
      Proposed Findings of Fact and Conclusions of Law.

                                                                Respectfully submitted,

                                                                /s/ Elliot J. Coz

                                                                Elliot J. Coz

      cc:      Daniel A. Osborn, Esq. (via ECF)
               Lindsay M. Trust, Esq. (via ECF)




 New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
docs-1 00091516.1
